Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Kosse (US 2017/0313011) teaches a press drive device including a press frame (12) with a press table (19) and a head part (at 20), a ram (11) coupled to the head part and movable along a punching axis, and at least one press drive device (21) for driving the ram, wherein the at least one press drive device comprises a driving motor (30), a drive shaft (35) driveable by the driving motor and carrying an eccentric (47) and a connecting rod (49) coupled to the eccentric and couplable to the ram (fig. 8), and wherein the eccentric is coupled to the connecting rod via a rod bearing (46) for the connecting rod.  However, Kosse does not teach an apparatus including a controller configured to provide an electric control signal/a method for driving the apparatus to perform steps of rotating forward and rotating backward and rotation of the drive shaft following completion of a punching process as claimed in combination with other limitations set forth in claims 5 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724